DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Feb. 10, 2022, the applicants have elected group I without traverse for further prosecution.
3. In a paper filed on Feb. 22, 2022, the applicants have canceled claims 2, 5-7, 9-18 and 20-22 and furthermore, have amended claims 1, 8 and 23.
4. Claims 1, 3-4, 8, 19 and 23-25 are pending in the application.

                         EXAMINER’S       AMENDMENT
5. The following editorial amendment is made in claims 24 and 25 to change their dependency to claim 23:
In claim 24, line 1, after claim, delete - - 25 - - and insert - -23 - -.
In claim 25, line 1, after claim, delete - - 25 - - and insert - -23 - -.

                   REASONS       FOR       ALLOWANCE
6. The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-4, 8, 19 and 23-25, renumbered as claims 1-8, are allowed since the instant compound of formula (I), pharmaceutical composition comprising this compound and a method of preparing this compound is neither disclosed nor obvious over the prior art.  In the prior art, Stokes (U.S. Patent 7,074,800 B1) discloses compound in example 238 (see column 191) which is closely related to the instant compound.  However, the compound of Stokes differs from the instant compound by lacking two CH2OH groups substituted at the 4th position of the piperidine ring and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compound of Stokes to prepare the instant compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                 /CHARANJIT AULAKH/                                 Primary Examiner, Art Unit 1625